ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Wright, 2012 IL App (1st) 073106




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    HARVEY WRIGHT, Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket Nos. 1-07-3106, 1-07-3464 cons.


Filed                      March 30, 2012


Held                       Defendant’s conviction for aggravated criminal sexual assault based
(Note: This syllabus       primarily on a cold-case DNA match was reversed and the cause was
constitutes no part of     remanded for a new trial on the ground that the trial court abused its
the opinion of the court   discretion in denying defendant’s motion to require the Illinois State
but has been prepared      Police to conduct a nine-loci database search to determine the number of
by the Reporter of         nine-loci DNA matches in its offender database, especially in view of the
Decisions for the          conflicting evidence concerning the DNA analysis employed in
convenience of the         defendant’s case.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 04-CR-16608; the
Review                     Hon. John J. Fleming, Judge, presiding.



Judgment                   Reversed and remanded with directions.
Counsel on                 Michael J. Pelletier, Patricia Unsinn, and Scott F. Main, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (James E. Fitzgerald,
                           Mary Needham, and William L. Toffenetti, Assistant State’s Attorneys,
                           of counsel), for the People.


Panel                      PRESIDING JUSTICE R. GORDON delivered the judgment of the court,
                           with opinion.
                           Justice J. Gordon concurred in the judgment and opinion.
                           Justice McBride dissented, with opinion.


                                              OPINION

¶1           This is a case of first impression. This case involves a criminal defendant’s pretrial
        motion for a DNA database search. As far as we know, this is the first case to review a trial
        court’s denial of a motion governed by section 116-5 of the Illinois Code of Criminal
        Procedure of 1963, the Illinois statute that permits criminal defendants to seek pretrial DNA
        database searches. 725 ILCS 5/116-5 (West 2006). In addition, “Illinois is one of the few
        states in the nation to provide a statutory framework” for a criminal defendant who seeks
        pretrial access to the state’s DNA database. Erin Murphy, The New Forensics: Criminal
        Justice, False Certainty and the Second Generation of Scientific Evidence, 95 Calif. L. Rev.
        721, 790-91 (2007). Compare with State v. Dwyer, 2009 ME 127, ¶ 16, 985 A.2d 469 (since
        there is no specific statute in Maine authorizing pretrial DNA database searches, a pretrial
        search motion was decided solely on general evidentiary principles).
¶2           Defendant Harvey Wright was prosecuted almost entirely on the basis of a cold-case
        DNA match. He was convicted of aggravated criminal sexual assault after a jury trial and
        sentenced to life in prison, although the victim could not identify him as the perpetrator, and
        there was no other physical evidence linking him to the crime.
¶3           Two DNA samples were recovered: from the victim’s underwear and from the victim’s
        rectal swab. The State’s forensic expert testified that only the rectal sample yielded a “match”
        to defendant’s DNA. However, the analysis of the rectal swabs was done on the basis of only
        9 loci, instead of the more standard 13 loci. For the underwear, the analysis was done on the
        basis of 13 loci; but from the analysis of the underwear, the expert could not find a “match”;
        he could conclude only that defendant could not be excluded as a contributor.
¶4           On appeal, defendant claims that the trial court erred by denying his pretrial motion to
        have the Illinois Department of State Police determine the number of nine-loci DNA matches
        in its offender database. Defendant also makes several other claims, including that the State
        failed to prove beyond a reasonable doubt that defendant “acted in such a manner as to
        threaten or endanger the life” of the alleged victim. 720 ILCS 5/12-14(a)(3) (West 1998). In

                                                  -2-
       its appellate brief, the State concedes: “The People agree that they failed to prove beyond a
       reasonable doubt the aggravating factor alleged.”
¶5          For the reasons stated below, we find that the trial court erred, and we reverse and
       remand for a new trial.

¶6                                         BACKGROUND
¶7                                1. Defendant’s Pretrial DNA Motion
¶8          On June 12, 2006, defendant moved to exclude any DNA evidence obtained from the
       State’s analysis of the victim’s rectal swabs. Defendant’s motion stated that the analysis of
       the rectal swabs was done on the basis of only 9 loci and DNA analysis is typically done on
       the basis of 13 loci. His motion stated that, normally, “two kits” are used “to develop the
       DNA profile,” and the two kits are called “Profiler” and “Cofiler.” Profiler develops “nine
       locations on the human genome, and Cofiler can develop the four additional locations
       necessary in developing a full profile.” Defendant’s motion stated that, “[a]ccording to the
       paperwork in the case file,” the DNA extracted from the rectal swabs was quantified and
       amplified using both Profiler and Cofiler, but “there [are] no electronic data or paper
       printouts from any Cofiler” runs.
¶9          Defendant’s motion stated that Michael DeFranco, the forensic scientist who extracted
       the DNA from the rectal swabs, left the employ of the Illinois State Police, and Edgar Jove,
       the new scientist assigned to the case, “noticed this discrepancy in the Cofiler materials, and
       decided to get the DNA extract in the case to reamplify the DNA in Cofiler for the rectal
       swabs.” However, Jove “located the tube where the extract should have been, and there was
       nothing in the tube.” Later at trial, Jove testified that there were no rectal swabs left to test,
       because “[a]ll four swabs were consumed in the original extraction.”
¶ 10        Defendant moved to exclude the DNA evidence from the rectal swabs, pursuant to
       Illinois Supreme Court Rule 417(b)(i) (eff. Mar. 1, 2001), which requires the proponent of
       DNA evidence to provide to the adverse party copies of “the case file,” including all reports
       and data relating to the testing performed. Since the State failed to produce the data from
       DeFranco’s Cofiler testing of the rectal swabs, defendant sought to exclude any DNA
       evidence obtained from the rectal swabs.
¶ 11        In the alternative, defendant’s motion asked that, if the trial court ruled to admit the nine-
       loci evidence, then it should order the State to determine how many nine-loci “matches there
       are in [the State’s] convicted database.” In support of his alternative argument, defendant
       cited an Arizona study, stating:
            “[A] recent examination of Arizona’s convicted offender database revealed 120 nine
            location matches between two inmates in a database of 65,493 offenders. In other words,
            in Arizona there is a 1 in 700 chance that two individuals will match up at nine
            locations.”
       Defendant argued that in order to have “a match,” the samples had to match at 13 loci and
       that anything less was not a match. Defense counsel stated that, “to [their] knowledge, no
       study has been performed to determine how many nine loci matches are present in the Illinois


                                                  -3-
       database.” Defendant asserted that “[p]erforming such a study would give perspective to the
       strength of the partial profile match developed in this case” and would support defendant’s
       argument that a 13-loci analysis was required.
¶ 12        In his motion, defendant did not ask for the names, addresses, or any identifying
       information for any DNA profiles that matched his profile at nine loci in the State’s offender
       database. Defendant asked only for the number of profile pairs that were the same at nine
       loci.
¶ 13        In its response to defendant’s motion, the State claimed: “The State has much more
       evidence against the Defendant than this one swab, including [1] a swab from the Victim’s
       underwear that matches the Defendant at all 13 loci, and [2] additional testing is currently
       underway on swabs that were taken from the Victim’s vaginal area.”
¶ 14        Contrary to what the State asserted in its response, one of the State’s forensic experts at
       trial testified that the DNA from the victim’s underwear was not a match to defendant’s
       DNA. As will be discussed more fully below, the expert could conclude only that defendant
       could not be excluded as a contributor. At trial, the State explained that, even though 13 loci
       were considered with respect to the underwear, the sample did not yield “a full profile.” He
       testified that the sample yielded only “some of the loci.” In addition, for some of the loci, the
       expert found that there were “different possibilities.” The expert testified that, by using “all
       possible combinations for that particular area of the DNA,” he found that “[a]pproximately
       one in 5 point 4 quadrillion black, one in 4 point 3 quadrillion white, or one in 66 quadrillion
       Hispanic unrelated individuals cannot be excluded as the male contributors.” At trial, the
       State’s expert observed that these numbers were much higher than the population of the
       earth. In addition, contrary to the State’s prediction about the vaginal swab, one of the State’s
       experts at trial testified that analysis of the victim’s vaginal swabs did not yield a male DNA
       profile.
¶ 15        The State’s response also claimed that defendant had failed to provide it with a copy of
       the Arizona study and that Illinois Supreme Court Rule 417 (eff. Mar. 1, 2001) did not apply
       to the case at bar, because it went into effect on March 1, 2001, which was after the date that
       tests on the rectal swabs and underwear were performed. As noted above, Rule 417(b)(i)
       requires the proponent of DNA evidence to provide to the adverse party copies of “the case
       file,” including all reports and data relating to the testing performed. Ill. S. Ct. R. 417(b)(i)
       (eff. Mar. 1, 2001). Since the State failed to produce the data from DeFranco’s Cofiler testing
       of the rectal swabs, defendant sought to exclude any DNA evidence obtained from the rectal
       swabs.
¶ 16        On August 18, 2006, defendant filed a “supplemental” motion. In this response,
       defendant argued that Rule 417 applied because the case was still in the pretrial stage.
       Defendant also stated that he had previously provided a copy of the Arizona study to Edgar
       Jove, the State’s DNA expert. In addition, defendant attached a copy of the five-page Arizona
       report. The report is entitled “9+ Locus Match Summary Report,” and it states that it was
       prepared as a special report by the Arizona Department of Public Safety, pursuant to court
       order. The study lists matches, match by match, that occurred at 9, 10, 11 and 12 loci. The
       report states that the matches that occurred at 11 and 12 loci are siblings. The report states


                                                 -4-
       that any relationship between the 9-loci matches and the 10-loci matches “has not been
       determined.” The report lists each individual pair that matched, with identifying numbers for
       each one in the pair.
¶ 17        The report lists: 122 pairs that matched at 9 loci; 20 pairs that matched at 10 loci; only
       1 pair that matched at 11 loci; and only 1 pair that matched at 12 loci. The grand total was
       144 matches. Subtracting the siblings that matched at 11 and 12 loci leaves a total of 142
       matches.
¶ 18        On February 8, 2007, the trial court heard argument on defendant’s motion. Defense
       counsel informed the court, “[b]asically, your Honor, we will just go on the pleadings.”
       Concerning the nine-loci match, defense counsel stated: “[W]e have to seem to learn [sic]
       that 9 loci matches are not completely uncommon, this would deprive [defendant] of a fair
       trial, particularly because this is the only evidence against him, this 9 loci match.” The
       prosecutor immediately responded with “[t]hat’s not true,” and the trial court interjected:
       “All right. I read the motion.” The trial court then stated that defendant’s “motion to exclude
       evidence based on the destruction of evidence” was denied. Defense counsel then pointed
       out that there were two filings, so that “the Appellate Court will know” defendant intended
       to discuss both on appeal. The filing on June 12, 2006, set forth both the motion to exclude
       and the argument in the alternative for a database search; and the supplemental filing on
       August 18, 2006, which responded to the State’s arguments and provided the full Arizona
       report. The trial court indicated that it had read both documents and that its ruling included
       both.
¶ 19        After his motion was denied, the defense strategy switched to a consent defense.
       Defendant had previously filed an answer to the State’s discovery request, and his original
       answer, filed on June 12, 2006, did not allege a consent defense. However, after the trial
       court’s ruling, defendant amended his answer, on June 25, 2007, in order to include a consent
       defense. His counsel later argued a consent defense in both his opening and closing
       statements at trial.

¶ 20                                 2. State’s Evidence at Trial
¶ 21       The four-day trial began on June 25, 2007, with jury selection and ended with a verdict
       of guilty on June 28, 2007. At trial, the State called 11 witnesses. The first witness was the
       victim, age 24 years old, who had been only 15 years old at the time of the offense and who
       was unable at trial to identify defendant as the perpetrator. Although the victim was 15 years
       old at the time of the offense, the State’s indictment of defendant made no charges relating
       to the victim’s age.
¶ 22       Five of the State’s witnesses were DNA forensic scientists: (1) Therese Biogard, who
       received from the Chicago police a buccal swab kit1 for defendant and who took actions to
       preserve the DNA material; (2) Jamie Gibson, who generated a DNA profile from the

               1
                Officer Thaddeus Hajduk, who obtained the buccal sample from defendant, testified at trial
       concerning what a buccal sample is: “A buccal sample is obtained on two Q-tips by rubbing the
       inside of your mouth and obtaining saliva and then is submitted for analysis.”

                                                  -5-
       material recovered from defendant’s buccal swab; (3) Brian Schoon, who testified that his
       analysis of the victim’s vaginal swabs did not yield a male DNA profile although semen was
       present; (4) Michael DeFranco, who generated DNA profiles from the material recovered
       from the victim’s underwear, rectal swabs, and blood standard; and (5) Edgar Jove, who
       compared the DNA profile generated for defendant with the DNA profiles generated from
       the samples recovered from the victim’s underwear and rectal swabs.
¶ 23       The State’s remaining witnesses were: (1) Angela Halpin, the emergency room nurse who
       examined the victim immediately after the offense and completed a rape kit; (2) Officer
       Richard Samanas, the evidence technician who retrieved the completed rape kit from the
       hospital; (3) Officer Thaddeus Hajduk, the evidence technician who obtained the buccal
       sample from defendant; (4) Detective Kupczyk, who interviewed the victim; and (5)
       Argentry Dean, the security guard at the bus station whom the victim approached after the
       offense.
¶ 24       The parties entered into two stipulations, which were read to the jury as part of the State’s
       case-in-chief. First, the parties stipulated that Jennifer Schultz, a forensic DNA scientist,
       received the victim’s rape kit, which contained the victim’s underwear and blood standard,
       and her vaginal, oral and rectal swabs. If called as a witness, Schultz would testify that semen
       was found on the underwear and on the vaginal and rectal swabs but not on the oral swabs.
       Schultz would further testify that “she preserved these swabs for future DNA analysis.”
       Second, the parties stipulated to defendant’s address on October 12, 1998.

¶ 25                                    3. Victim’s Testimony
¶ 26        The victim, who could not identify defendant as the perpetrator, testified about the
       following events during her direct examination at trial. At the time of trial, she was 24. When
       she was 15 years old, she traveled with her mother and sisters by automobile to visit her aunt
       in Iowa. However, when they returned to New York, they left without her. She stayed in Iowa
       and later returned by Greyhound bus on September 26, 1998. She was en route by bus from
       Iowa to New York, when she had a two-hour layover in Chicago, starting at approximately
       9 p.m. At the Chicago bus station, she approached strangers asking where she could buy a
       snack, when a man told her to follow him.
¶ 27        The victim testified that she walked with the man, out of the station for a number of
       blocks to his apartment, which was on the first floor of a two-family house. The walk lasted
       about a half-hour. At the house, a woman in the living room was watching television, and
       the victim walked past the woman and followed the man into a bedroom. The victim said
       nothing to the woman as she walked past, and the man closed and locked the bedroom door
       behind them. In the bedroom, she had vaginal sex twice and oral sex twice with the man.
¶ 28        The victim testified that the man then walked her back to the bus station, where he asked
       a security guard when the next bus to New York was leaving. At that point, she said nothing
       to the security guard. After the guard informed the man that the next bus to New York was
       leaving in an hour, she followed the man outside to an alley, where they had vaginal
       intercourse again. As he was putting his clothes back on, she ran from him, leaving her travel
       bag behind in the alley. She had carried her travel bag to his apartment and back to the bus

                                                 -6-
       station, but she left it in the alley. When she entered the bus station, she approached the same
       security guard who had previously spoken with the man, and she told him that “the guy I was
       with” had raped her. She testified that none of the sexual acts had been consensual.
¶ 29        The victim testified that when the police arrived, she told them what had happened and
       they took her to a hospital emergency room, where she was examined by a doctor and a
       nurse. The examination included swabs of her vagina, mouth and rectum. The victim also
       informed the nurse what had happened. The victim also testified that she had washed her
       underwear “a couple of days before that” night. After the hospital examination, police
       officers drove her around, but they could not locate the man’s residence. They did locate the
       alley. Eventually, she boarded a bus and returned home.
¶ 30        The victim testified that, years later, in May 2004, she met in Brooklyn with a Chicago
       police detective and an assistant State’s Attorney. Concerning the perpetrator, she testified:
       “I just remember a scar he had on his face. I don’t even remember what he really looked like.
       I just try to black it out. It was so many years ago.”
¶ 31        On cross-examination, the victim testified that she did not return to New York with her
       mother and sisters because she “went to hang out with an ex-boyfriend and a couple of
       friends.” She left her aunt’s house and did not tell anyone where she was going. She stayed
       in Iowa, because she was having problems with her mother. She admitted that she had run
       away a lot. After she returned to her aunt’s house, her aunt told her that she had to leave
       because she refused to follow her aunt’s rules.
¶ 32        On cross-examination, the victim admitted that, before she first spoke to the perpetrator,
       a woman at the train station informed her that there was a grocery store nearby, at a college.
       The victim had previously relayed this information to the detective. The victim testified that
       she left the bus station, because “there was like no junk food, stuff that I wanted.” However,
       she admitted that she thought there was a restaurant and vending machines at the bus station.
       She testified that she was looking for “[j]ust a grocery store.” She thought that she had left
       the bus station and started walking toward the university, when the perpetrator approached
       her. She told him what kind of junk food she wanted and he told her he would take her to a
       store.

¶ 33                        4. Testimony by DNA Comparison Expert
¶ 34       Edgar Jove testified that he was a “DNA group supervisor” at the Illinois State Police
       Forensic Science Center in Chicago, where he had been employed over 11 years. After the
       prosecutor stated that he was “tender[ing] the witness as an expert in the field of forensic
       DNA analysis,” the trial court offered defense counsel an opportunity to question the expert
       which counsel declined. The trial court then stated “okay” and the State’s questioning
       resumed.
¶ 35       On direct examination, Jove testified that he made two comparisons in the case at bar.
       Specifically, he compared DNA data recovered from defendant’s buccal swab with DNA
       data recovered from (1) the victim’s underwear and (2) the victim’s rectal swabs.
¶ 36       Jove testified that, in making his comparisons, he utilized data generated by other
       forensic scientists employed by the Illinois State Police. He received the notes and the DNA

                                                 -7-
       profiles generated by Michael DeFranco, a previous DNA analyst, before DeFranco left the
       employ of the Illinois State Police. This DNA data included data from the victim’s blood
       standard, her rectal swabs and her underwear, which had been processed by DeFranco in
       approximately 1998. Jove testified that he also received DNA data from defendant’s buccal
       swab, which had been processed by Jamie Gibson, another forensic scientist.
¶ 37        Jove testified generally about DNA analysis, explaining that if there is “enough DNA,
       we look at 13 different areas of DNA” or loci. To identify all 13 loci, a scientist “run[s] two
       systems.” He explained that “[t]he first system has nine different areas of the DNA, plus
       another area that will determine the sex of the donor, and then the second system will have
       four areas of the DNA.”
¶ 38        In the case at bar, Jove testified first about DNA recovered from the victim’s rectal
       swabs, and then about DNA recovered from the victim’s underwear. For the victim’s rectal
       swabs, the notes that Jove received from DeFranco provided results only from the first
       system, and thus provided only 9 loci, rather than the full 13 loci. Jove testified that, in his
       opinion, the second test had simply never been run on the rectal swabs. (However, on cross,
       Jove admitted that he was not certain whether the second test had never been run or whether
       the data from the test had been destroyed.)
¶ 39        Jove testified that the victim’s rectal swabs contained DNA from two individuals, one
       male and one female. Jove stated that it was common to find the victim’s own DNA on her
       own rectal swab. Jove testified that “[a]ssuming the mixture of human DNA profile
       identified in the rectal swab is a mixture of [the victim’s] and one other individual, a male
       [nine-loci] DNA profile was identified which matches the DNA profile of [defendant]
       Harvey Wright.” Jove testified that the frequency with which he would expect to see this
       nine-loci male DNA profile occurring in the general population was “approximately one in
       420 trillion black[s], one in 670 trillion white[s], or one in 2 point 9 quadrillion Hispanic
       unrelated individuals.”
¶ 40        Jove did not testify whether, to generate these numbers, he used the FBI’s database, the
       Illinois database, some combination of the two, or some other population database altogether.
       Compare In re Jessica M., 399 Ill. App. 3d 730, 748 (2010) (“but one database is used” in
       Illinois “to identify or exclude potential suspects or offenders as well as for random statistical
       probability calculations”), with Dwyer, 2009 ME 127, ¶ 15, 985 A.2d 469 (in Maine, DNA
       probability calculations are produced by “ ‘using FBI population studies,’ ” as well as
       “ ‘limited information from the Maine database’ ”).
¶ 41        Jove testified next about the DNA recovered from the victim’s underwear, stating that
       this DNA was a mixture from three people. There was a greater amount of DNA from two
       of the three people than from the third. Of the two major contributors, one was a female and
       one was a male. However, Jove could not identify the gender of the third and minor
       contributor, and this third profile was too “limited” to make any comparisons. Concerning
       the DNA recovered from the underwear, Jove testified “[a]ssuming [the victim] is one of the
       major human DNA profiles, an additional male human DNA profile was identified from
       which [defendant] Harvey Wright cannot be excluded.”
¶ 42        On direct examination, Jove clarified that, while he had used the term “match” with


                                                  -8-
       respect to the 9-loci analysis on the rectal swab, he could not reach that same conclusion with
       respect to the 13-loci analysis on the underwear. With the underwear, Jove could conclude
       only that [defendant] Wright could “not be excluded”; however, there was no match.
¶ 43       During cross-examination, in response to a question asked by the trial court, Jove
       indicated that, in his experience, he had never seen a nine-profile match that was not
       accurate. The trial court then barred defense counsel from asking any follow-up questions
       about the Arizona study, which had been provided to Jove prior to trial and which had
       revealed over a hundred pairs of nine-loci matches:
                “THE TRIAL COURT: –is there a possibility that by running those other, the second
           part of the test, that the result would have been different? Could he have been excluded?
                JOVE: In my experience, I haven’t seen–in my casework, I haven’t seen a nine loci
           match at the profiler system, the first system, and then have an exclusion. I haven’t seen
           that in my casework.
                DEFENSE COUNSEL: Okay. You were interviewed by attorneys from our office
           regarding this case?
                JOVE: Yeah.
                DEFENSE COUNSEL: Okay. You were interviewed by an attorney named Andrew
           Northrup.
                JOVE: Yes, I was.
                DEFENSE COUNSEL: Mr. Northrup gave you a study from the Arizona database–
                PROSECUTOR: Objection.
                DEFENSE COUNSEL: –regarding the nine loci matches.
                THE COURT: I believe we’ve had motions in limine on this issue.”
¶ 44       During cross-examination, Jove testified that, when he discovered that the second test
       had not been run on the rectal swabs, he examined the tube which had contained the swabs
       to see if there was any liquid left to test. Jove testified that, according to the last analyst who
       stored the tube, there was DNA left in the tube. But when Jove found the tube, it was empty.
       However, Jove admitted that it was possible that he could have added some sort of liquid or
       other medium to the tube to determine if there was additional DNA left and that he did not
       do that.
¶ 45       During cross-examination, Jove testified that the third contributor to the underwear stain
       could have been male. On redirect examination, the prosecutor elicited that the DNA from
       the third contributor could have been there for weeks, if the underwear had not been washed.

¶ 46                      5. Conviction, Posttrial Motions and Sentencing
¶ 47       On June 27, 2007, the State rested, and the defense rested without offering evidence.
       After listening to jury instructions, the jury went home for the day. On June 28, after hearing
       closing arguments from both sides, the jury found defendant guilty of “aggravated criminal
       sexual assault, oral” and “aggravated criminal sexual assault, vaginal.”
¶ 48       On July 26, 2007, defendant filed a posttrial motion for a new trial, followed by a

                                                  -9-
       supplemental motion on October 15, 2007. In the supplemental motion, defendant claimed
       that the trial court had erred in denying his motion relating to the “destruction of [DNA]
       evidence in violation of Supreme Court Rule 417.” On October 15, 2007, the trial court
       denied defendant’s posttrial motions for a new trial and sentenced defendant to natural life
       in prison, without parole. Defendant’s motion to reconsider sentence was denied on October
       29, 2007, and a notice of appeal was filed on October 30, 2007.
¶ 49       On November 2, 2007, defendant filed a pro se motion entitled: “A Add On Motion for
       a New Trial.” With respect to the DNA motion, the pro se motion stated:
               “8. Defendant states there were two DNA samples found on the victim. But the police
           nor the state’s attorney tried to find out where this other sample came from. The state
           also failed to preserve these samples for testing. For the defense, be it intentional or not,
           the state has the obligation to prove innocence or guilt, citing State v. Mitchell, 140 Ariz.
           551.
                                                 ***
               13. Defendant states that trial counsel [name] was ineffective when he refused to
           have the DNA Andrew Northup, who wrote the motion to suppress the DNA evidence,
           to appear in court to explain his own reasons for filing the motion. Had Andrew Northrup
           would have argue [sic] his own motion, things would have been different.
               14. Defendant states that trial counsel [name] was ineffective when he refuse [sic] to
           have a [sic] independent DNA test done, after defendant advised attorney that there was
           some misconduct on the part of Detective Kupczyk and the state attorney when handle
           [sic] the initial arrest on 4-6-2003 which lead up [sic] to this cause. I also informed trial
           attorney that this issue has never been addressed. Had attorney would have did [sic] so,
           defendant[’s] trial would have been different.”
       On November 14, 2007, the trial court denied defendant’s pro se motion for a new trial.
       Although the trial judge stated that he did not believe that defendant’s motion had
       sufficiently alleged claims of ineffective assistance of counsel, the judge stated that he was
       “going to deny it as being late.” A second notice of appeal was subsequently filed on
       December 4, 2007. The appellate court then consolidated the two appeals on November 7,
       2008, and this consolidated appeal followed.

¶ 50                                  6. Supplemental Record
¶ 51        On page 23 of the appellate brief filed by the State Appellate Defender on defendant’s
       behalf, defendant stated that a “test was run by the Illinois State Police in People v. Juan
       Luna, No. 02 CR 15430” to determine the number of entries in its offender database that will
       appear identical at only 9-loci, and that this test found 903 pairs occurring at 9 or more loci,
       out of the 220,456 offender profiles. On December 31, 2009, this court ordered defendant
       to supplement the record “with the portions of the Luna record which will substantiate” the
       statement in his appellate brief about the prior search of the Illinois database. See People v.
       McKown, 226 Ill. 2d 245, 258-59 (2007) (permitting an appellate court, when evaluating a
       trial court’s ruling concerning scientific evidence, to consider scientific information outside
       of the existing record). The State made no objection to this order.

                                                 -10-
¶ 52       On January 8, 2010, defendant supplemented the appellate record with (1) the evidentiary
       deposition of Donald Parker, the administrator of the Illinois DNA offender database, who
       was responsible for the search of the Illinois offender database in August 2006 for nine-loci
       pairs; and (2) the trial testimony of defense expert Karl Reich and State expert Ranajit
       Chakraborty, who analyzed the findings of the nine-loci test run by the Illinois State Police.
       The evidentiary deposition occurred on October 17, 2006, and the trial testimony occurred
       in May 2007.
¶ 53       Parker, the administrator in charge of our state’s offender database, testified at his
       deposition that, in his opinion, “[i]f it doesn’t match across the thirteen loci, then it’s not a
       true match.” Parker stated repeatedly that nine-loci comparisons are “not true matches” and
       that “[i]t’s misleading to call them matches.” Parker testified that he started with the Illinois
       State Police as a forensic scientist trainee in April 1995, and then he rose through the ranks,
       until he became the administrator of the state’s DNA offender database in 2005. His
       educational background was in microbiology, and he received training and classes in DNA
       analysis and statistics from the State Police. In 1997, he was selected by the directors of the
       Chicago crime forensic science center to be part of the State’s validation team to analyze a
       new type of DNA analysis, namely, STR testing. Parker was part of the group that published
       an article on the team’s results in the Journal of Forensic Sciences. Parker testified that he
       had been qualified many times in court as an expert in DNA analysis. When he “testified in
       court, it [was] to give a probability or an odds to a profile.”
¶ 54       Parker testified that, in response to an order by the trial court in the Luna case, he ran a
       search of the Illinois database to determine how many pairs of matches it contained at only
       nine loci. Parker was aware that the defense request in the Luna case was based, in part, on
       a similar search that had been done of the Arizona database. At the time of the Luna search,
       the Illinois database contained 220,456 DNA profiles, and all the profiles contained 13 or
       more loci. The database search revealed 903 pairs of individuals who matched at only 9 loci.
       In other words, 1,806 individuals had the same alleles at 9 loci as at least one other
       individual in the database. Parker testified that “[i]f you look[ed] at the further loci, they
       would be considered nonmatches.” In other words, after the “match” at nine-loci, a further
       review of the other four loci on each individual would show that there was really no match.

¶ 55                                          ANALYSIS
¶ 56        On this direct appeal, defendant makes several claims. He claims that the trial court erred
       (1) by failing to order the Illinois State Police to determine the number of nine-loci matches
       in its offender database; (2) by barring defense counsel from asking the State’s DNA expert
       any questions about a similar search of the Arizona offender database; (3) by admitting the
       victim’s out-of-court statements recounting the alleged offense to a nurse; and (4) by
       admitting a photograph of another alleged victim of a sexual assault by defendant. Defendant
       also claims that the prosecutor committed misconduct by telling the jury that “the State
       knows the defendant is guilty.” Defendant also asks us to remand, on the ground that the trial
       court failed to inquire adequately into defendant’s pro se claims of ineffective assistance of
       counsel.


                                                 -11-
¶ 57       Last but not least, defendant asks this court to reduce his conviction from aggravated
       criminal sexual assault to sexual assault, because the State allegedly failed to prove guilt on
       the aggravating element, namely, that defendant “acted in such a manner as to threaten or
       endanger the life” of the alleged victim. 720 ILCS 5/12-14(a)(3) (West 1998). In its appellate
       brief, the State concedes: “The People agree that they failed to prove beyond a reasonable
       doubt the aggravating factor alleged.”
¶ 58       For the reasons discussed below, we find, first, that the trial court erred by failing to order
       a DNA database search; second, that defendant received ineffective assistance of counsel;
       and third, that the trial court erred by barring defense counsel from asking the State’s DNA
       expert questions about a similar search of the Arizona offender database. Since we reverse
       and remand on these grounds, we do not reach defendant’s remaining claims.

¶ 59                                      1. Standard of Review
¶ 60        We find that our standard of review is abuse of discretion, based on our consideration of
       the statute at issue and of evidence law, in general.
¶ 61        The statute at issue is section 116-5 of the Illinois Code of Criminal Procedure. 725 ILCS
       5/116-5 (West 2006). This statute governed defendant’s motion for a pretrial DNA database
       search. Section 116-5 states, in relevant part, that “[u]pon motion by a defendant charged
       with any offense where DNA evidence may be material to the defense investigation or
       relevant at trial, a court may order a DNA database search by the Department of State
       Police.” 725 ILCS 5/116-5 (West 2006).
¶ 62        The statute took effect on November 19, 2003, and there are no published opinions that
       discuss the appropriate standard of review for a trial court’s denial of a defense motion.
       However, the statute itself states that the trial court “may” order a DNA database search. As
       our supreme court has stated many times, the job of a reviewing court in construing a statute
       is to give effect to the legislature’s intent, and the best indication of the legislature’s intent
       is the language it chose to use in the statute. E.g., People v. Cardamone, 232 Ill. 2d 504, 512
       (2009). The word “may” indicates that the legislature intended to leave, to the sound
       discretion of the trial judge, the grant or denial of the requested search. People v. Garstecki,
       234 Ill. 2d 430, 443 (2009) (use of the word “may” indicates that a rule is “permissive”). In
       addition, evidentiary rulings are generally reviewed only for an abuse of discretion. People
       v. Dunmore, 389 Ill. App. 3d 1095, 1105 (2009).
¶ 63        However, defendant claims that our review should be de novo, “because the trial court
       is in no better position than a reviewing court to decide the merits of the motion” for a DNA
       database search. In support of his argument, defendant cites the Illinois Supreme Court’s
       opinion in People v. Shum, 207 Ill. 2d 47, 65 (2003).
¶ 64        The statute at issue in Shum was the statute that allows a defendant, after he has already
       been convicted, to move the trial court for postconviction DNA testing. Shum, 207 Ill. 2d at
       64 (quoting 725 ILCS 5/116-3 (West 2000)). The statute sets forth detailed criteria for a trial
       court to consider and states that the trial court “ ‘shall’ ” allow the requested testing after a
       “ ‘determination’ ” that the listed criteria are satisfied. Shum, 207 Ill. 2d at 64 (quoting 725
       ILCS 5/116-3 (West 2000)). It is well established, under Illinois case law, that an appellate

                                                 -12-
       court will review de novo a trial court’s denial of a defendant’s postconviction motion made
       pursuant to section 116-3. Shum, 207 Ill. 2d at 65; People v. Franks, 323 Ill. App. 3d 660,
       662 (2001); People v. Urioste, 316 Ill. App. 3d 307, 310 (2000).
¶ 65        However, we are not persuaded by the line of cases decided under the postconviction
       statute, since the postconviction and the pretrial statutes are different. First, the
       postconviction statute uses the word “shall,” and the pretrial statute uses the word “may.”
       The difference in language indicates that the pretrial statute is discretionary while the
       postconviction statute is not. Garstecki, 234 Ill. 2d at 443 (the effect of “change from ‘may’
       to ‘shall’ ” was “to change the rule from a permissive one to a mandatory one”); People v.
       Walker, 392 Ill. App. 3d 277, 295 (2009) (“use of the word ‘shall’ indicates a ‘mandatory’
       requirement”). Second, the postconviction statute sets forth a detailed list of criteria that a
       trial court must consider. By contrast, the pretrial statute sets forth no criteria. The lack of
       criteria in the pretrial statute is additional evidence that the legislature intended to leave the
       decision of the pretrial motion up to the trial court’s discretion.
¶ 66        For the foregoing reasons, we find that, for a trial court’s denial of a defendant’s section
       116-5 motion, abuse of discretion is the appropriate standard of review. 725 ILCS 5/116-5
       (West 2006). However, no matter which standard of review we used, our decision in this case
       would be the same.

¶ 67                                        2. Forfeiture Issues
¶ 68        In the case at bar, the State claims that defendant forfeited this issue for appellate review
       by failing to obtain a ruling on his motion.
¶ 69        In the case at bar, defendant’s pretrial DNA motion asked the trial court to exclude the
       DNA evidence and then argued in the alternative for a DNA database search. During the
       argument on the motion, defense counsel stated that he would rest primarily on his
       “pleadings.” When the trial court denied his motion, the trial court indicated that it had read
       all the defendant’s filings pertaining to defendant’s DNA motion. This case is completely
       different from a case where an entire filing slips through the cracks after the case is
       transferred to another judge and where the new judge issues no ruling on the filing at all.
       People v. Redd, 173 Ill. 2d 1, 35 (1996). Since a party is allowed to rest on his written
       motion, particularly when the trial judge stressed that he had read it, we find that defendant
       preserved this issue for our review. However, as we explain in section 5 of this opinion, the
       forfeiture issue does not affect our decision, since we also find that the error rises to the level
       of plain error.
¶ 70        In support of its forfeiture argument, the State cites People v. Schmitt, 131 Ill. 2d 128
       (1989). In Schmitt, our supreme court held that defendant had failed to preserve his severance
       motion for appeal, where no ruling was made prior to trial, where defendant brought the
       omission to the trial court’s attention during trial, and where defendant then agreed to the
       conduct of simultaneous but separate bench trials. Our case is nothing like Schmitt, where
       the defendant’s explicit agreement removed the need for a ruling.
¶ 71        In the case at bar, the State also claims that defendant forfeited the issue of a database
       search by failing to raise it in a posttrial motion. Defendant’s posttrial motion referred

                                                  -13-
       specifically to his pretrial DNA motion. However, his posttrial motion did not reiterate his
       alternative argument, stated in his pretrial motion, that if the trial court denied his motion to
       exclude the DNA evidence, due to destruction of evidence, then the trial court should order
       a database search. Defendant’s specific identification of the pretrial motion at issue was
       sufficient to preserve the issue for appellate review. People v. Lewis, 223 Ill. 2d 393, 401
       (2006) (the claimed violation of a hearsay statute was preserved for review, even though
       defendant’s posttrial motion claimed only that “[defendant] was not proven guilty beyond
       a reasonable doubt because the State presented hearsay testimony,” and even though it did
       not identify the witness, the testimony or the statute, because there were only two hearsay
       objections at trial).
¶ 72        The Illinois Supreme Court has held that a “defendant must both specifically object at
       trial and raise the specific issue again in a posttrial motion to preserve any alleged error for
       review.” People v. Woods, 214 Ill. 2d 455, 470 (2005); People v. Piatkowski, 225 Ill. 2d 551,
       564 (2007). When a defendant has failed to preserve an error for review, we may still review
       for plain error. Piatkowski, 225 Ill. 2d at 562-63; Ill. S. Ct. R. 615(a) (“Plain errors or defects
       affecting substantial rights may be noticed although they were not brought to the attention
       of the trial court.”).
¶ 73        “[T]he plain-error doctrine allows a reviewing court to consider unpreserved error when
       (1) a clear or obvious error occurred and the evidence is so closely balanced that the error
       alone threatened to tip the scales of justice against the defendant, regardless of the
       seriousness of the error, or (2) a clear or obvious error occurred and that error is so serious
       that it affected the fairness of the defendant’s trial and challenged the integrity of the judicial
       process, regardless of the closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565; Woods,
       214 Ill. 2d at 471.
¶ 74        We find, for the reasons stated above, that the error was preserved for appellate review
       and that the plain error doctrine does not apply. For the reasons discussed below in section
       5 of this opinion, we also find that, even if defendant forfeited the error by failing to raise it
       specifically in his posttrial motion, the error qualified as “plain error” under the second prong
       of the plain error doctrine.

¶ 75                                   3. Statutory Interpretation
¶ 76        As noted, this is a case of first impression. Neither we nor the parties were able to locate
       an appellate case reviewing a trial court’s denial of a defendant’s pretrial motion for a DNA
       database search, pursuant to section 116-5. 725 ILCS 5/116-5 (West 2006).
¶ 77        As far as we know, the statute has been cited three times in published Illinois opinions:
       (1) In re Lakisha M., 227 Ill. 2d 259 (2008); (2) In re Jesscia M., 399 Ill. App. 3d 730
       (2010); and (3) People v. Watson, 2012 IL App (2d) 091328. First, in In re Lakisha M., 227
       Ill. 2d 259, 272 (2008), the Illinois Supreme Court cited the statute in passing, observing that
       it authorizes the release of database information to defense counsel. Second, in In re Jesscia
       M., 399 Ill. App. 3d 730 (2010), the appellate court also discussed the statute in dicta. The
       Jessica M. court observed that the statute authorized the defense to make a motion for
       “genetic marker analysis,” which the court defined as “computerized patterns of the genetic

                                                  -14-
       marker groupings within the database, rather than the initial biological testing of the samples
       themselves.” In re Jessica M., 399 Ill. App. 3d at 747. In the case at bar, the question of
       whether the statute authorizes biological testing is not an issue, since defendant is requesting
       only a computerized search and not biological testing. Thus, this dicta does not apply to our
       case. Third, in Watson, the majority held that a defense attorney was ineffective for failing
       to probe the statistical meaning of a seven-loci “match.” Watson, 2012 IL App (2d) 091328,
       ¶ 25. The majority pointed out the options that a defense counsel has, observing that “there
       is a statutory procedure by which an attorney may request a database search.” Watson, 2012
       IL App (2d) 091328, ¶ 31. The desirability of the search option appears to be one of the few
       points that both the majority and the dissent in Watson agreed on. The dissent stated “I am
       surprised” that the appellate defense counsel had “not considered whether trial counsel
       should have sought a court order directing the State Police to search the Illinois database.”
       Watson, 2012 IL App (2d) 091328, ¶ 89 ( Birkett, J., dissenting). None of these cases
       involved, as our case does, a trial court’s denial of a defense request for a pretrial database
       search.
¶ 78        Even though we are without case law, we are not without guidance. As we do in every
       case of statutory interpretation, we look first and foremost to the language of the statute
       itself. Cardamone, 232 Ill. 2d at 512. Our primary objective in construing a statute is to give
       effect to the legislature’s intent. Cardamone, 232 Ill. 2d at 512. We consider the statute in
       its entirety, “keeping in mind the subject it addresses and the legislature’s apparent objective
       in enacting it.” Cardamone, 232 Ill. 2d at 512.
¶ 79        The legislature’s objective in enacting section 116-5 was to level the playing field. 725
       ILCS 5/116-5 (West 2006); see also Erin Murphy, The New Forensics: Criminal Justice,
       False Certainty, and the Second Generation of Scientific Evidence, 95 Calif. L. Rev. 721,
       790-91 (2007) (the purpose of the Illinois statute is to provide the defendant, “upon a
       particular showing,” with “a parallel capacity to investigate an offense through a search of
       the database”). That purpose is clear from the language of the statute itself, which provides
       access to the DNA database to the defendant. The State already has unlimited and unfettered
       access.
¶ 80        The statute requires a defendant to show only that “DNA evidence may be material to the
       defense investigation or relevant at trial.” 725 ILCS 5/116-5 (West 2006). On appeal, the
       State does not argue that DNA evidence was not “material to the defense investigation.” The
       materiality of the search request to the defense investigation is shown by the late addition of
       a consent defense, after the request was denied.
¶ 81        The primary evidence identifying defendant as the offender was a nine-loci analysis
       between his DNA profile and a male DNA profile obtained from the victim’s rectal swabs.
       As the State’s expert conceded at trial, his 13-loci analysis on the victim’s underwear failed
       to yield a “match.” People v. Schulz, 154 Ill. App. 3d 358 (1987) (where the expert’s
       testimony “demonstrated nothing more than that defendant could not be excluded as the
       semen donor,” “this testimony served no relevant purpose, was totally lacking in probative
       value, and thereby prejudiced defendant’s cause”). A trial court cannot bar a defendant’s
       access to evidence that has a good chance of creating a reasonable doubt in the jury’s mind,
       in light of the facts and circumstances of the case and the other evidence that is likely to be

                                                -15-
       admitted at trial. To do so would be to pervert the purpose of the statute and call into
       question the integrity of the criminal process.
¶ 82        That the requested search would have a good chance of leading to “reasonable doubt”
       evidence was shown by the Arizona study. Now, we also know that an actual study of the
       Illinois database did yield over 900 pairs at only 9 loci. However, as Donald Parker, the
       administrator of the Illinois database tesified, if you looked at further loci, these 903 pairs
       would not be matches. We also know that a similar study of the Maryland offender database
       yielded similar results. In Maryland, a court in a death penalty case ordered a study of
       Maryland’s offender database, at the defendant’s request. Ken Strutin, Databases, E-
       Discovery and Criminal Law, 15 Rich. J.L. & Tech. 6, 54 (2009). Although the Maryland
       database contained fewer than 30,000 profiles–a small fraction of the size of the Illinois
       database–the Maryland search also yielded 32 pairs at 9 loci, which does not mean a match
       because the other loci were not included. Strutin, supra, at 54.
¶ 83        The dangers of partial matches have been known for over a decade. For example, in a
       highly publicized English case, Raymond Easton was charged in 1999 with burglary after
       police had a “ ‘cold hit’ ” with his DNA in a database. Jennifer L. Mnookin, Fingerprint
       Evidence in an Age of DNA Profiling, 67 Brook. L. Rev. 13, 49-50 (2001); Allison Pari,
       Note, An International DNA Database: Balancing Hope, Privacy, and Scientific Error, 24
       B.C. Int’l & Comp. L. Rev. 341, 368-69 (2001). His DNA “matched” the DNA from the
       crime scene at six loci. Since British police estimated that there was only a 1 in 37 million
       chance that such a match would occur at random, he was charged with burglary. Mnookin,
       supra, at 50; Pari, supra, at 368-69. When Easton, who had advanced Parkinson’s disease,
       had an alibi, the police ran a test at more loci and discovered that his DNA did not match at
       all. Mnookin, supra, at 50; Pari, supra, at 368-69. The charges were, of course, dropped.
       Mnookin, supra, at 50; Pari, supra, at 368-69.
¶ 84        As a result of the Arizona, Maryland and Illinois searches, some legal scholars and
       scientists have questioned whether the extraordinarily large figures used in court to estimate
       the probability of a nine-loci “match” are “no better than alchemy.” David H. Kaye, Trawling
       DNA Databases for Partial Matches: What Is the FBI Afraid Of?, 19 Cornell J.L. & Pub.
       Pol’y 145, 146 (2009); Strutin, supra, at 54 (after the Arizona, Maryland and Illinois
       searches, “academics and experts have added their voices in calling for access to the DNA
       databanks to test the assumptions of profile rarity”). For example, a Stanford mathematician
       has called these numbers “ ‘total nonsense’ ” and “ ‘a damned lie.’ ” Kaye, supra, at 148
       (quoting Keith Devlin, Damned Lies, Mathematical Association of America (2006),
       available at http://www.maa.org/devlin/devlin_10_06.html.). He has stated that admitting
       this testimony into court is “ ‘disgraceful,’ ” and that courts “ ‘may as well admit alchemy
       and astrology.’ ” Kaye, supra, at 147 (quoting Keith Devlin, Damned Lies, Mathematical
       Association                of      America            (2006),          available            at
       http://www.maa.org/devlin/devlin_10_06.html.).
¶ 85        Although the trial court in the case at bar was not presented with the results of the
       Maryland or Illinois searches, the trial court did have in front of it a report from the search
       of the Arizona database, which revealed 120 pairs of 9-loci “matches” in a database of
       65,493 offenders. Kaye, supra, at 154-55 (describing how the Arizona study was conducted

                                                -16-
       and its results). As one legal scholar has asked, if the frequency “for a nine-locus match is
       anything like ‘one in 754 million for whites, and one in 561 million for blacks’ [as some
       DNA experts testify], how can it be that a database as small as [Arizona’s with] ‘a mere
       65,493 entries’ produces even one such match?” Kaye, supra, at 155; Erin Murphy, The New
       Forensics: Criminal Justice, False Certainty, and the Second Generation of Scientific
       Evidence, 95 Calif. L. Rev. 721, 781 (2007) (“recent evidence calls into question the
       accuracy of using the product rule to convey match probabilities”).
¶ 86       We have not been asked to determine whether the expert’s conclusion of a “match” based
       on only nine-loci was correct. We have been asked to determine whether the trial court
       abused its discretion in denying the defense the ability to investigate and impeach this
       conclusion. Considering that a nine-loci analysis was the primary identification evidence
       against defendant, the trial court abused its discretion by denying defendant’s motion. C.f.
       People v. Watson, 2012 IL App (2d) 91328, ¶ 25 (defense counsel was ineffective for failing
       to probe the statistical meaning of a seven-loci “match” when plenty of arguments and
       evidence were available).
¶ 87       The dissent relies heavily on the case of State v. Dwyer, 2009 ME 127, 985 A.2d 469, in
       which the Maine Supreme Court held that it was not an abuse of discretion for a Maine trial
       court to deny a defense request for a database search for nine-loci matches. However, what
       the dissent overlooks is that, in Illinois, we have a statute that specifically authorizes DNA
       database searches and that our statute is very different from Maine that has none. 725 ILCS
       5/116-5 (West 2006). The Illinois statute requires the defense to show either that the search
       may be relevant at trial “or” that it may be material to the defense investigation. 725 ILCS
       5/116-5 (West 2006). The “or” in this sentence means that the defense must show one or the
       other, but not both. Thus, in Illinois, to obtain a database search, a defendant is not required
       to show that the search will produce results that are relevant to or admissible at trial. By
       contrast, in Maine, the standard is different. In Maine, a defendant must show that the
       anticipated evidence will be admissible at trial. Dwyer, 2009 ME 127, ¶ 16, 985 A.2d 469.
       That is simply not the standard in Illinois. The difference between the law of the two states
       becomes more clear, when one remembers that an Illinois court already ordered a nine-loci
       search, pursuant to our statute. See id. ¶ 50 (describing the search run in the case of People
       v. Juan Luna, No. 02 CR 15430 (Cir. Ct. Cook Co.) (hereafter Luna), to determine the
       number of entries in the Illinois offender database that will appear identical at only nine-
       loci).

¶ 88                                   4. Consent Defense
¶ 89       Although neither party raised this issue in its appellate briefs, the State claimed at oral
       argument that defendant’s use of a consent defense at trial barred this claim on appeal. The
       State is confusing two statutes: the statute that permits postconviction DNA testing (725
       ILCS 5/116-3 (West 2006)); and the statute that permits pretrial DNA testing (725 ILCS
       5/116-5 (West 2006)).
¶ 90       A defendant’s use of a consent defense at trial does bar him from seeking postconviction
       DNA analysis. 725 ILCS 5/116-3(c) (West 2006). However, our legislature specifically did


                                                -17-
       not include this bar in its pretrial statute. By contrast, to seek a pretrial search, a defendant
       must show only that it “may be material to the defense investigation.” 725 ILCS 5/116-5(a)
       (West 2006). Thus, the key issue under the pretrial statute is not whether the defendant
       intends to use a consent defense, but whether his request showed that the DNA search may
       have been material to the defense investigation. To rule otherwise would be to rewrite the
       statute.
¶ 91        First, we find that the State forfeited the consent issue by failing to raise it in its appellate
       briefs. Second, we find that, even if it was not forfeited, defendant’s use of a consent defense
       at trial did not act as a judicial admission of identity on appeal under the particular facts and
       circumstances of this case.
¶ 92        “[J]udicial admissions ‘are formal concessions in the pleadings in the case or stipulations
       by a party or its counsel that have the effect of withdrawing a fact from issue and dispensing
       wholly with the need for proof of the fact.’ ” Knauerhaze v. Nelson, 361 Ill. App. 3d 538,
       557-58 (2005) (quoting 2 John William Strong, McCormick on Evidence § 254, at 142 (4th
       ed. 1992)). In other words, if a fact is judicially admitted, the adverse party has no need to
       submit any evidence on that point. The admission serves as a substitute for proof at trial.
       Lowe v. Kang, 167 Ill. App. 3d 772, 776 (1988) (judicial admissions “dispens[e] with proof
       of a fact claimed to be true, and are used as a substitute for legal evidence at trial”), cited
       with approval in People v. Howery, 178 Ill. 2d 1, 40-41 (1997). We do not find a judicial
       admission occurred here, for the following reasons.
¶ 93        First, the Illinois Appellate Court has previously held that a defense counsel’s opening
       and closing statements in a criminal case do not always qualify as judicial admissions and
       thus they do not always preclude a defendant from arguing on appeal that the State failed to
       prove an element of the offense beyond a reasonable doubt. People v. Neylon, 327 Ill. App.
       3d 300, 307 (2002). For example, in Neylon, the defendant stood accused of personally
       discharging a firearm, and his counsel argued in his opening statement that the defendant had
       fired a gun inside a residence, because the defendant had not realized that such a firing was
       against the law. Neylon, 327 Ill. App. 3d at 306. The defense counsel then followed that
       concession with a second concession, this time during closing statement, that defendant
       owned the gun in question. Neylon, 327 Ill. App. 3d at 307. After the appellate court
       observed that, for a conviction of this particular offense, the defendant “must possess and
       discharge his firearm,” the appellate court reversed his conviction, holding that there was “no
       proof defendant personally fired the gun.” Neylon, 327 Ill. App. 3d at 307. Thus, the
       appellate court concluded that this defense counsel’s concessions in his opening and closing
       statements constituted “no proof.” Neylon, 327 Ill. App. 3d at 307.
¶ 94        The facts of Neylon are remarkably similar to the facts in the case at bar. In both cases,
       defense counsel conceded that his client had committed the act at issue. In our case, the act
       was sexual penetration; in the Neylon case, it was discharging a gun inside a residence.
       Neylon, 327 Ill. App. 3d at 306. In both cases, defense counsel argued that their clients
       lacked the requisite mens rea or state of mind for the crime. In our case, defense counsel
       argued that the acts were consensual; and in the Neylon case, defense counsel argued that the
       acts were done under the mistaken impression that they were legal. Neylon, 327 Ill. App. 3d
       at 306. In Neylon, the appellate court found that counsel’s concessions did not qualify as

                                                   -18-
       judicial admissions. Neylon, 327 Ill. App. 3d at 307. Applying the holding of Neylon to the
       facts of our case requires us to reach the same holding here.
¶ 95        Second, on the facts and circumstances of this case, a finding by us that defendant made
       a judicial admission would be to turn a blind eye to the reality facing this particular
       defendant. In Howery, a criminal defendant asked our supreme court to find that remarks by
       a prosecutor in the State’s rebuttal closing constituted a “judicial admission.” However, our
       supreme court held that the closing remarks did “not constitute a judicial admission.”
       Howery, 178 Ill. 2d at 42. In a parenthetical, our supreme court cited the civil case of Lowe
       for the proposition that “whether or not a statement by an attorney is a judicial admission
       depends upon the circumstances of the individual case.” Howery, 178 Ill. 2d at 41 (discussing
       in a parenthetical Lowe, 167 Ill. App. 3d at 777). Thus, we will review the “circumstances”
       of the case at bar.
¶ 96        In the case at bar, defendant was facing a type of evidence that juries and courts alike find
       highly persuasive: a DNA match. Today, whenever a DNA expert uses the words, “it’s a
       DNA match,” the jury believes that the defendant is guilty. In re T.W., 402 Ill. App. 3d 981,
       992-93 (2010) (finding that DNA evidence alone constituted “overwhelming” evidence, even
       where defendant looked nothing like the victim’s description of the assailant); People v.
       Johnson, 389 Ill. App. 3d 618, 619 (2009) (finding that an expert’s testimony about a DNA
       match was “overwhelming” evidence). See also People v. Safford, 392 Ill. App. 3d 212
       (2009) (“witnesses have little chance of being found credible when [forensic] evidence points
       to the defendant being present at the scene of the crime”). The American Psychological
       Association published an article in 2008 that summarized conclusions from three different
       studies concerning the impact of DNA evidence on a jury. Joel D. Lieberman et al., Gold
       Versus Platinum: Do Jurors Recognize the Superiority and Limitations of DNA Evidence
       Compared to Other Types of Forensic Evidence?, 14 Psychol. Pub. Pol’y & L. 27 (2008).
       The article concluded that DNA evidence has a “ ‘mystical aura.’ ” Lieberman et al., supra,
       at 33. “Public jurors, on average, rated DNA evidence as 95% accurate, and it was rated as
       94% persuasive of a suspect’s guilt.” Lieberman et al., supra, at 52-53. The article warned
       that “[t]he strong and largely invariant impact of DNA evidence across experimental
       conditions suggests that this type of scientific evidence may be so persuasive that its mere
       introduction in a criminal case is sufficient to seriously impede defense challenges.”
       Lieberman et al., supra, at 58.
¶ 97        Although the claimed “match” in this case was based on only a 9-loci analysis instead
       of the standard 13-loci analysis, the State’s expert still claimed that it was a “match.”
       Showing the frequency with which such nine-loci “matches” appeared in the offender
       database would have provided a strong basis for cross-examination; yet, defendant was
       denied the ability to develop this evidence. After he was denied the ability to develop this
       evidence, it would be absurd to criticize him for resorting to a consent defense. Johnson, 389
       Ill. App. 3d at 619 (“[f]aced with overwhelming DNA evidence, the defense in this sexual
       assault *** case attempted to persuade the jury” that he did not force the victim). It would
       be like knocking out one leg and criticizing him for hopping on one foot.
¶ 98        Even if we found that consent acted as a bar, we would then have to find ineffective
       assistance of counsel, as we discuss in the last section of this opinion.

                                                 -19-
¶ 99                                   5. Plain Error Analysis
¶ 100      Even though we found in section 2 of this opinion that defendant did not forfeit this issue
      for appellate review, the forfeiture issue is not material to our decision, since the plain error
      doctrine is satisfied.
¶ 101      The trial court’s denial of defendant’s motion for a database search violated the second
      prong of the plain error doctrine. Under the second prong of the plain error doctrine, an error
      rises to the level of “plain error” when the “error is so serious that it affected the fairness of
      the defendant’s trial and challenged the integrity of the judicial process, regardless of the
      closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565; Woods, 214 Ill. 2d at 471. In the
      case at bar, the error challenged the integrity of the judicial process by barring defendant’s
      access to evidence that could have assisted him in establishing his innocence, by casting a
      serious doubt on the State’s identification evidence. The State’s own administrator in charge
      of its DNA offender database testified in another case that a nine-loci analysis is simply not
      a “match.” By contrast, in the case at bar, the State’s expert testified that there was a “match”
      based on a nine-loci analysis, and this “match” was the primary evidence identifying
      defendant as the perpetrator. From the 13-loci analysis, defendant could be neither excluded
      nor identified as the perpetrator. By barring the defense from even the chance to develop
      evidence that could have undermined the claimed “match,” the trial court’s error seriously
      affected the fairness of defendant’s trial. Cf. Watson, 2012 IL App (2d) 091328, ¶ 25 (defense
      counsel’s performance fell below an objective standard of reasonableness when she failed
      to probe the statistical meaning of a seven-loci “match”). See also 725 ILCS 5/116-5(a)
      (West 2006) (all a defendant has to show is that the “DNA evidence may be material to the
      defense investigation”).

¶ 102                            6. Ineffective Assistance of Counsel
¶ 103      As noted above, even if we found that consent acted as a bar, we would then have to find
      ineffective assistance of counsel. Defendant specifically alleged in his pro se posttrial motion
      that his trial counsel was ineffective in his handling of the pretrial DNA motion and for
      failing to hire an independent DNA expert. On appeal, defendant claims in his brief to this
      court that the trial court “failed to adequately inquire into [defendant’s] pro se claims of
      ineffective assistance of counsel.” The trial court concluded that the “allegations of
      ineffective assistance of counsel” in defendant’s pro se motion “go to trial strategy *** on
      it’s face [sic],” and thus the trial court conducted no inquiry into those claims.
¶ 104      A criminal defendant has a constitutional right to the effective assistance of counsel at
      trial. People v. Smith, 195 Ill. 2d 179, 187 (2000) (citing Strickland v. Washington, 466 U.S.
      668, 686-87 (1984)). This right also applies to pretrial proceedings to exclude evidence.
      Smith, 195 Ill. 2d at 188-89. To establish a claim of ineffective assistance of counsel, a
      defendant must prove both (1) deficient performance and (2) prejudice. Smith, 195 Ill. 2d at
      187-88 (citing Strickland, 466 U.S. at 687).
¶ 105      To satisfy the first prong of the Strickland test, a defendant must show that his counsel’s
      performance fell below an objective standard of reasonableness, as measured by prevailing
      norms. Smith, 195 Ill. 2d at 188. In considering whether counsel’s performance was deficient,

                                                 -20-
        a court must indulge a strong presumption that the challenged action, or inaction, was the
        result of sound trial strategy. Smith, 195 Ill. 2d at 188.
¶ 106        To satisfy the second prong, a defendant must establish a reasonable probability that, but
        for counsel’s deficient performance, the outcome of the proceeding would have been
        different. Smith, 195 Ill. 2d at 188 (citing Strickland, 466 U.S. at 694). A probability rises to
        the level of a “reasonable probability” when it is sufficient to undermine confidence in the
        outcome or the proceeding. Smith, 195 Ill. 2d at 188. Counsel’s deficient performance must
        have rendered either the outcome unreliable or the proceeding fundamentally unfair. Smith,
        195 Ill. 2d at 188.
¶ 107        When a defendant raises a claim of ineffective assistance of counsel on direct appeal, the
        trial court may consider the claim or it may decline to adjudicate it if it involves “matters
        beyond the record on direct appeal.” People v. Parker, 344 Ill. App. 3d 728, 737 (2003)
        (quoting People v. Burns, 304 Ill. App. 3d 1, 11 (1999)); People v. Ligon, 365 Ill. App. 3d
        109, 121-23 (2006) (appellate court chose to consider one of defendant’s three
        ineffectiveness claims but declined to adjudicate the other two). Declined matters may be
        addressed later in a proceeding for postconviction relief. Ligon, 365 Ill. App. 3d at 122. In
        the case at bar, the appellate record is sufficient for us to review defendant’s claim.
¶ 108        The record before us establishes that defense counsel was asking the trial court to order
        a database search, that had already been done, and that had been done at the request of the
        same counsel.
¶ 109        On October 17, 2006, Donald Parker, the administrator in charge of our state’s offender
        database, testified at his deposition in the Luna case that, in his opinion, “[i]f it doesn’t
        match across the thirteen loci, then it’s not a true match.” Parker stated repeatedly that nine-
        loci comparisons are “not true matches” and that “[i]t’s misleading to call them matches.”
¶ 110        At this same deposition, Parker testified that, in response to an order by the trial court in
        the Luna case, he had already run a search of the Illinois database to determine how many
        pairs of matches it contained at only nine loci. The database search revealed 903 pairs at 9
        loci. In other words, 1,806 individuals had the same alleles at 9 loci, as at least one other
        individual in the database. Parker testified that “[i]f you look[ed] at the further loci, they
        would be considered nonmatches.”
¶ 111        Present at this deposition on October 17, 2006, was Andrew Northrup, an assistant public
        defender who appeared on behalf of one of the defendants in the Luna case. Several months
        later, on February 8, 2007, the trial court in the case at bar heard argument from counsel on
        defendant Wright’s DNA motion. The assistant public defender representing defendant
        Wright on February 8, 2007, was the same assistant public defender who had appeared at
        Parker’s deposition on October 17, 2006: Andrew Northrup. Northrup failed to inform the
        trial court on February 8, 2007, that the database search had already been performed and
        what the results were, or that the state’s own director of that database had stated that it was
        “misleading” to call a nine-loci comparison “a match.” Northrup’s co-counsel, Ketih Ahmad,
        did inform the trial court at the conclusion of the February 8 proceeding that Northrup was
        leaving the defender’s office.
¶ 112        On February 8, 2007, instead of informing the trial court of the results of the recent nine-

                                                  -21-
      loci search of the Illinois database, Northrup stated only that “we have seem [sic] to learn
      that 9 loci matches are not completely uncommon.” Northrup argued that use of the nine-loci
      analysis “would deprive Mr. Wright of a fair trial, particularly because this is the only
      evidence against him, this 9 loci match.”
¶ 113      We cannot think of a single reason, strategic or otherwise, why defense counsel would
      withhold from the trial court the information that a 9-loci search of the Illinois database had
      already been done, that it had revealed that close to 2,000 individuals had matched at 9 loci,
      and that the State’s own director of that database had concluded that 9-loci “matches” were
      not, in fact, matches. This information was highly favorable to the defense’s motion to
      exclude the nine-loci analysis, and as defense counsel observed, this was “the only evidence
      against him.” Without it, the State had almost no case. Cf. In re T.W., 402 Ill. App. 3d at 992-
      93 (holding that, where no “potential discrepancies or errors in the DNA test results” were
      exposed, DNA evidence alone constituted “overwhelming” evidence). Thus, we find that the
      first prong of Strickland is satisfied.
¶ 114      As for the second prong, we find that, but for counsel’s deficient performance, there is
      a reasonable probability that the outcome of the proceeding would have been different. If the
      trial court had in front of it the information that a 9-loci search of the Illinois database had
      already been done, that it had revealed that close to 2,000 individuals had matched at 9 loci,
      and that the state’s own director of that database had concluded that 9-loci “matches” were
      not, in fact, matches, there is a reasonable probability that it would have granted the
      defense’s motion to exclude the 9-loci analysis, which was the primary evidence against
      defendant.
¶ 115      Thus, even if we were to find that consent was a bar, we would have to find ineffective
      assistance of counsel. Watson, 2012 IL App (2d) 091328, ¶ 25 (defense counsel was
      ineffective for failing to probe the statistical meaning of a seven-loci “match”).

¶ 116                                   7. Cross-Examination
¶ 117      Defendant also claims on appeal that the trial court abused its discretion by barring
      defense counsel from asking the State’s DNA expert any questions about the Arizona study.
¶ 118      The facts underlying this claim are few and straightforward. During cross-examination
      and in response to a question asked by the trial court (quoted above in the Background
      section), Edgar Jove, the State’s DNA expert, indicated that, in his experience, he had never
      seen a nine-profile match that was not accurate. Defense counsel then tried to immediately
      follow up with questions about the Arizona study, which had been provided to Jove before
      trial and which contained over a 100 pairs of 9-loci matches. The trial court barred any
      questions about it, indicating that the State had already obtained a favorable ruling on a
      motion in limine on this specific issue.
¶ 119      On appeal, the State claims that defendant forfeited review of this issue. As we discussed
      above, to preserve an issue for an appellate review, a defendant must raise the issue, first, at
      trial and, second, in a posttrial motion. Woods, 214 Ill. 2d at 470; Piatkowski, 225 Ill. 2d at
      564.
¶ 120      First, defense counsel’s unsuccessful attempt to raise this issue at trial is quoted above,

                                                -22-
        in the Background section of this opinion. On appeal, the State argues that defendant
        forfeited any claims with respect to the Arizona study by allegedly failing to obtain a ruling
        on this portion of his pretrial motion. However, at trial, the court stated that there was, in
        fact, a ruling on “this issue” of the Arizona study. Thus, we do not find this argument
        persuasive. Second, defendant’s posttrial motion referred specifically to his pretrial DNA
        motion in which he discussed the Arizona study in detail and asked the trial court to provide
        a limiting instruction on the evidence’s defects, if the State’s DNA evidence was admitted.
        Defendant’s “supplemental” version of his pretrial motion included a copy of the Arizona
        study and stated that defendant had already provided a copy to the State’s DNA expert. As
        we already stated above, we find that defendant’s specific reference to his pretrial DNA
        motion was sufficient to preserve the DNA issue for our review.
¶ 121       The dissent finds that defendant forfeited this issue by failing to make an offer of proof
        during trial and cites in support People v. Andrews, 146 Ill. 2d 413, 420-21 (1992). Andrews
        stated that the purpose of an offer of proof is to disclose to the trial court, the opposing
        counsel and, eventually, the reviewing court “the nature of the offered evidence.” Andrews,
        146 Ill. 2d at 421. In the case at bar, the trial court’s and the prosecutor’s familiarity with “the
        nature” of the issue was evident from the fact that just the words “Arizona database” were
        enough to trigger the prosecutor’s swift objection followed by the trial court’s immediate
        recollection of the pretrial discussion and ruling. The “nature of the offered evidence” was
        disclosed to them in the defendant’s pretrial motions, in both his original and supplemental
        DNA motion. Specifically, in the State’s response to defendant’s original pretrial motion, the
        State had objected on the ground that it had not been provided with a copy of the Arizona
        study. In reply, defendant filed a “supplemental” motion in which he observed that he had
        already provided the study to the State’s DNA expert. However, defendant also attached a
        copy of the five-page report from the Arizona study to his supplemental motion, which is
        also in our appellate record. Thus, we find that defendant adequately disclosed to the trial
        court, to opposing counsel and to us the nature of the evidence offered.
¶ 122       The dissent also finds that defendant failed to explain the relevance of the Arizona study
        to his case. However, in his pretrial motion, he stated: “The statistics that they cite in this
        case are 1 in 420 trillion blacks, 1 in 670 trillion whites, and 1 in 2.9 quadrillion Hispanics.”
        He further stated: “However[,] a recent examination of Arizona’s convicted offender
        database revealed 120 nine location matches between two inmates in a database of 65,493
        offenders. In other words, in Arizona there is a 1 in 700 chance that two individuals will
        match up at nine locations.” His supplemental motion further explained that “[t]his
        information is relevant in determining how much weight to attach to the statistics set forth
        in this case by the government.” We find that this was a more than adequate explanation of
        the relevance of the study to his case. For these reasons, we do not find the issue forfeited.
¶ 123       The decision of whether to allow expert testimony on a particular topic is a decision
        usually left to the sound discretion of the trial court, and a reviewing court will not usually
        reverse the trial court absent an abuse of discretion. People v. Becker, 239 Ill. 2d 215, 234
        (2010). An abuse of discretion occurs when the trial court’s decision is arbitrary or
        unreasonable. Becker, 239 Ill. 2d at 234.
¶ 124       Rule 705 of the Illinois Rules of Evidence (Ill. R. Evid. 705 (eff. Jan. 1, 2011)) permits

                                                   -23-
        an expert to give an opinion without divulging the basis for it. Although Rule 705 was not
        enacted at the time of defendant’s trial, it merely codifies preexisting case law. Ill. R. Evid.,
        Committee Commentary (eff. Jan. 1, 2011) (the newly enacted Illinois Rules of Evidence
        merely codified existing case law whenever the Illinois Supreme Court “had clearly
        spoken”); People v. Williams, 238 Ill. 2d 125, 137 (2010) (observing that, in 1981, the
        Illinois Supreme Court had adopted the identical Rule 705 of the Federal Rules of Evidence).
        Rule 705 shifts the burden to the opposing party to elicit and to explore the underlying facts
        or data on cross-examination. Williams, 238 Ill. 2d at 140. An unnecessary curtailment of
        cross-examination undercuts the burden-shifting scheme embodied in Rule 705.
¶ 125        The appellate court has held that even a “routine” defense against a less-than-13-loci
        comparison should include argument that such a “match” is not uncommon. Watson, 2012
        IL App (2d) 091328, ¶ 31. In Watson, we recently held that a defense counsel’s performance
        fell below an objective standard of reasonableness when she failed to probe the statistical
        meaning of a a seven-loci “match” admitted against her client. Watson, 2012 IL App (2d)
        091328, ¶ 25. It would be strange to require defense counsel–at danger of being held
        ineffective–to make this argument and then deny her the means to support it. “[Q]uestioning
        the statistical implications of a recovered DNA profile is a basic line of inquiry.” Watson,
        2012 IL App (2d) 091328, ¶ 31.
¶ 126        Even if the Arizona study itself was not admissible at trial, the expert could have been
        cross-examined about it. Rule 703 provides that, even if facts or data are not admissible in
        evidence, the expert may be asked to offer an opinion based on them, if they are disclosed
        at or before trial and if they are “of a type reasonably relied upon by experts in the particular
        field in forming opinions or inferences upon the subject.” In the case at bar, the study was
        disclosed to the expert at trial, and the defense was denied the opportunity of asking whether
        this was the type of data usually relied upon by experts in his field.
¶ 127        In the case at bar, the trial court qualified the State’s expert as an expert “in the field of
        forensic DNA analysis” but then blocked the defense from asking any questions about
        possibly conflicting results from a forensic DNA study that the defense had provided to this
        same expert prior to trial. “An expert’s opinion is only as valid as the basis and reason for
        the opinion.” Wilson v. Bell Fuels, Inc., 214 Ill. App. 3d 868, 875 (1991). We find that the
        trial court abused its discretion when it barred the defense from posing a single question to
        the expert about the Arizona study.
¶ 128        Since defendant preserved this issue for our review, the State bears the burden of
        showing that any error was harmless beyond a reasonable doubt. People v. Johnson, 238 Ill.
        2d 478, 488 (2010) (defendants “properly preserved their claims of error, thus requiring the
        State to show that the errors were nonprejudicial under a harmless-error analysis”). For an
        error to be considered harmless, the State must establish, beyond a reasonable doubt, that the
        error did not contribute to the verdict. People v. Stechly, 225 Ill. 2d 246, 304 (2007). A
        reviewing court may find an error harmless, if the remaining evidence is overwhelming or
        if the evidence at issue merely duplicates other properly admitted evidence. Becker, 239 Ill.
        2d at 240. In the case at bar, the evidence was far from overwhelming, and defendant’s
        questions about the Arizona study were not duplicative of any other evidence in the record.
        We cannot find, beyond a reasonable doubt, that the outcome was not affected by the trial

                                                   -24-
      court’s preclusion of defendant’s attempted impeachment of the State’s DNA evidence.
¶ 129     Recently, we found that a trial court’s denial of a defense request for independent DNA
      testing was harmless, because defense counsel was permitted extensive cross-examination
      of the State’s expert and nothing at trial suggested “potential discrepancies or errors in the
      DNA test results.” In re T.W., 402 Ill. App. 3d at 993. Conversely, in the case at bar,
      defendant’s opportunity to cross-examine was limited, and it was specifically limited with
      respect to exposing potential discrepancies or errors in the DNA test results.
¶ 130     For these reasons, we find that the trial court abused its discretion by curtailing cross-
      examination.

¶ 131                                       CONCLUSION
¶ 132        For the foregoing reasons, we reverse and remand for a new trial. We find that the trial
        court abused its discretion by denying defendant’s motion to order the Illinois State Police
        to conduct a nine-loci database search. We find that defendant did not forfeit this issue for
        review and that, even if he had forfeited it, this error rose to the level of plain error. We also
        find that defendant received ineffective assistance of counsel and that the trial court abused
        its discretion by barring the defense from asking the State’s DNA expert any questions about
        the Arizona study. We take no position whether, on remand, the trial court must order a new
        search, upon defendant’s motion, or whether the trial court may direct the parties to rely on
        a similar search already conducted by the Illinois State Police in another case.

¶ 133       Reversed and remanded with directions.

¶ 134     JUSTICE McBRIDE, dissenting:
¶ 135     I respectfully dissent from the majority’s decision to reverse and remand for a new trial
      because I believe the claimed errors have been forfeited. Under the plain error rule, defendant
      must show that a clear or obvious error occurred and the evidence is so closely balanced that
      the error alone severely threatened to tip the scales of justice against him or that a clear and
      obvious error occurred and the error was so serious that it affected the fairness of his trial and
      challenged the integrity of the judicial process. People v. Herron, 215 Ill. 2d 167, 186-87
      (2005). Since the defendant has not met his burden of persuasion under either prong of the
      rule, his claims are forfeited.
¶ 136     The first claimed error was the trial court’s denial of defendant’s motion to order the
      State to perform a comparative search of its convicted felon DNA database known as CODIS
      (Combined DNA Index System) to see if any of the database’s records matched each other
      at nine or more loci. This comparative search has been referred to as an “Arizona search”
      because when it was first run by a DNA analyst in that state, it produced a nine-loci match
      between two unrelated individuals in the Arizona CODIS. A subsequent search in Arizona
      yielded more matches. State v. Dwyer, 2009 ME 127, ¶ 12, 985 A.2d 469.
¶ 137     I do not agree that the trial court erred in the denial of this request because defendant has
      not shown how a database search would have produced relevant evidence to compare with

                                                  -25-
        the DNA testimony presented at defendant’s trial. Although the motion claimed that a study
        would give perspective to the strength of the partial profile match developed in this case,
        there was no scientific support for such a claim. Citing to the Arizona study does not make
        defendant’s argument persuasive. The Arizona study contains twins, relatives and duplicate
        samples. Moreover, the study itself indicates that it was not generated or used by the Arizona
        Department of Public Safety Crime Laboratory for any statistical analyses. It also indicates
        that the 11 and 12 locus matches are confirmed siblings. Finally, it indicates that
        “relatedness” between 9 and 10 locus matches has not been determined. Defendant does not
        address this fact, nor explain how any scientific comparison could be made here. In this case,
        there was no proffered testimony, no evidentiary basis, no scientific argument to demonstrate
        how a database search would produce relevant evidence to compare that search with the
        DNA testimony presented at defendant’s trial. Defendant simply rested on the pleadings.
        Evidentiary rulings are generally reviewed for an abuse of discretion. The denial of this
        motion does not show that the trial court committed an error so serious that it affected the
        fairness of defendant’s trial and challenged the integrity of the judicial process.
¶ 138       Even on appeal, defendant has not supplied this court with any support for his claim or
        how the database search would have produced relevant evidence that could have been used
        at defendant’s trial. Defendant has not referred to any reported decision suggesting that data
        based studies have been used to call into question the validity of random match probability
        calculations. The majority has cited an article not presented to the trial court and taken
        isolated testimony of a deposition transcript from another criminal matter and used those
        materials to conclude the trial court erred. I respectfully disagree with that type of analysis
        and find no authority for doing so.
¶ 139       The majority suggests the primary evidence identifying defendant as the offender was a
        9-loci analysis between his DNA profile and a male DNA profile obtained from the victim’s
        rectal swabs. This statement, however, ignores the other DNA evidence presented at trial.
¶ 140       The majority also suggests there was no match in this case. I disagree with this
        characterization. When a law enforcement agency attempts to connect a DNA sample to a
        particular person, it does not compare entire DNA sequences, but rather the DNA at thirteen
        specific places or loci. A person’s DNA characteristics at those thirteen loci make up his or
        her DNA profile. A match between an unknown sample and the profile of a particular person
        can occur at all thirteen or fewer loci. As more loci match, the probability increases that the
        DNA in the unknown sample comes from that person.
¶ 141       The testimony from the prosecution’s DNA expert, Mr. Jove, was compelling. This
        testimony established that the 9-loci profile obtained from the victim’s rectal swabs matched
        that of the defendant and Jove was able to calculate a frequency of the male DNA profile
        even though it was not a complete profile. This male profile identified in the rectal swabs
        would be expected to occur in approximately one in 420 trillion black, one in 670 trillion
        white, or one in 2.9 quadrillion Hispanic unrelated individuals. Jove also testified the
        defendant could not be excluded as a contributor to the male human DNA profile taken from
        the victim’s underwear. From this evidence, he estimated that one in 5.4 quadrillion black,
        one in 4.3 quadrillion white or one in 66 quadrillion Hispanic unrelated individuals could not
        be excluded as male contributors. In fact, Jove had never heard of a case where the first nine

                                                 -26-
        loci matched and that same person was later excluded as a possible offender.
¶ 142       The majority also concludes that the trial court’s erroneous ruling prompted the consent
        defense. I completely disagree. I think it is clear that the DNA evidence disclosed to the
        defense prior to trial prompted the consent defense rather than the trial court's ruling. Even
        though the defendant did not testify, the jury was advised of the consent defense in opening
        statements, during trial through cross-examination, during closing arguments, and then in the
        final instructions on the law tendered by the judge. As a result, defendant has waived any
        challenge to the database search when he argued to the jury that the victim consented to the
        sexual acts.
¶ 143       It appears the denial of a motion for an “Arizona” database search has not been the
        subject of a reviewing court’s decision in Illinois; however, the Maine Supreme Court
        considered the denial of such a motion in the Dwyer decision. Dwyer, 2009 ME 127, ¶ 12,
        985 A.2d 469. In that case, in response to defendant’s motion, the State called one witness,
        Catherine MacMillan a DNA analyst for the Maine State Police crime lab. She testified that
        she had never been asked to perform a search prior to that time, but it would be problematic
        for a number of reasons. MacMillan said the Maine database had twins, relatives, and
        duplicate samples within the database, so one would expect profiles to match based on those
        facts. Dwyer, 2009 ME 127, ¶ 14, 985 A.2d 469. The Maine trial court found that a
        comparison would not be reliable for those very reasons, pointing out that the results of the
        DNA comparison in Dwyer’s case were produced, as in other cases using FBI population
        studies, not only the limited information from a state database. Dwyer, 2009 ME 127, ¶ 17,
        985 A.2d 469.
¶ 144       On appeal, the Maine Supreme Court affirmed that ruling and noted that the expert gave
        logical reasons for her opinion that a comparative analysis would not produce scientifically
        reliable results. It concluded that the trial court did not abuse its discretion considering the
        limited evidence available to the court on the question of reliability.
¶ 145       Because defendant has not demonstrated that 9-loci pair-wise comparisons call into
        question the product rule or the validity of the random match probability calculations
        testified to by Jove, the trial court did not commit any error when it denied the motion for a
        database search. Because there was no error, there can be no plain error.
¶ 146       Defendant’s next claim that the trial court improperly limited his right to cross-examine
        Jove regarding the Arizona database search is, in my opinion, also forfeited. It is forfeited
        primarily because there was no offer of proof made to preserve the issue at trial and on
        appeal.
¶ 147       The purpose of an offer of proof is to disclose to the trial judge the nature of offered
        evidence and to enable a reviewing court to determine whether the exclusion of the evidence
        was proper. People v. Andrews, 146 Ill. 2d 413, 420-21 (1992). The failure to make an offer
        of proof results in waiver of that issue on appeal. Andrews, 146 Ill. 2d at 420-21.
¶ 148       When defense counsel began to question the witness about the Arizona study, the State
        immediately objected. Before defense counsel responded, the trial judge remarked that he
        thought there were motions in limine regarding the study. Rather than respond further or set
        forth any basis for this area of inquiry, counsel moved onto another question. The trial court

                                                 -27-
        did not formally rule on the objection, nor did it actually sustain the objection. There was no
        discussion of any kind after the trial judge’s initial remarks. The colloquy in this regard
        simply ended. Based upon this limited exchange, the majority concludes defendant’s right
        to effective cross-examination was erroneously denied. As with his request for the Illinois
        database search, defendant did not present or explain to the trial judge the relevance or
        significance of the results of the Arizona database study at his trial. He did not suggest how
        that study called into question the DNA evidence that was presented against defendant. Nor
        did he argue that the study called the product rule into question. There simply was no offer
        of proof. Under these circumstances, I do not agree that the trial court committed an error,
        let alone a serious or obvious error, that affected the fairness of defendant’s trial and
        challenged the integrity of the judicial process.
¶ 149       By the time the defendant’s jury trial commenced both the Arizona and an Illinois
        database search had been done. If these searches could have provided significant areas of
        cross-examination, defense counsel would have pursued them with an offer of proof.
¶ 150       In regard to the Illinois search, the record does show that defense counsel agreed not to
        question the State’s witnesses about this fact. In any event, there was no ruling that would
        have precluded the use of either search by way of a defense expert. This path, however,
        appears not to have been taken for the very reason that comparing a database study with the
        DNA evidence would not have shed any relevant light on the other.
¶ 151       The majority has not addressed defendant's other claims on appeal because of the reversal
        and remand. In my opinion, those claims would not warrant a reversal of defendant’s
        conviction and I would affirm.
¶ 152       Based upon the foregoing, I respectfully dissent from the decision to reverse and remand
        for a new trial.




                                                 -28-